Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are currently under review.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: the last sentence of paragraph 42 should indicate “falling edge” instead of “rising edge”; paragraph 52 should reference a different figure other than figure 3.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wen (Pub. No.: CN 109448631) for the purposes of examination please refer to the Espacenet translation, in view of Ha (Patent No.: US 6,333,729 B1), in view of Ito (Pub. No.: US 2016/0118002 A1).
With respect to Claim 1, Wen teaches a display panel (fig. 7; ¶46), comprising: a pixel array (¶47); at least two data lines (fig. 7, items D1, D3, …): at least two scan lines (¶47); a de-multiplex circuit (fig. 7, de-multiplex circuit comprises items within the dotted box closest to labels S1 and S2; ¶50); a data driving circuit (fig. 7, solid line box below the de-multiplex circuit; ¶48) electrically connected to the data lines through the de-multiplex circuit and comprising at least two data signal output lines (fig. 7, items S1, … Sn); wherein the de-multiplex circuit is disposed on at least one side of an entire structure consisted of the at least two data signal output lines of the data driving circuit (fig. 7), at least two de-multiplex control signals comprise a first de-multiplex control signal and a second de-multiplex control signal (figs. 7 & 8, LCK1 and LCK3; ¶64), and a falling edge of the scan signals is earlier than a falling edge of the second de-multiplex control signal (fig. 11; ¶69); a rising edge of the first de-multiplex control signal, a falling edge of the first de-multiplex control signal, and a rising edge of the second de-multiplex control signal correspondingly fall in a pulse period of the scan signals (fig. 11); the de-multiplex circuit comprises at least two control lines (fig. 7, item LCK1 and LCK3), and at least two de-multiplex control switches (fig. 7, items M1 (transistor connected to LCK1) and M3 (transistor connected to LCK3)), the control lines are electrically connected to the de-multiplex control switches (fig. 7, LCK1 is connected to M1 and LCK3 is connected to M3); and one of the data signal output lines (fig. 7, item S1) is electrically connected to the at least two data lines (fig. 7, item D1 and D3) through the at least two de-multiplex control switches (fig. 7, item M1 and M3).
Wen does not mention the data driving circuit comprising at least two data chips, at least two data signal output lines electrically connected to one of the data chips, and the data chips are configured to generate data signals. Although Wen teaches scanning signals, Wen does not explicitly a scan driving circuit electrically connected to the scan lines and configured to generate scan signals.
Ha teaches a display panel (fig. 2), comprising: a pixel array (column 3, lines 11-15); at least two data lines (fig. 2, item DL1 and DL2): at least two scan lines (fig. 2, item GM1 and GM2); a de-multiplex circuit (fig. 2, items MUX1, MUX2, …, MUX600); a data driving circuit (fig. 2, items 24a and 24b) electrically connected to the data lines through the de-multiplex circuit and comprising at least two data chips (fig. 2, item 24a: D-IC and item 24b: D-IC; column 1, lines 20-21) and at least two data signal output lines (fig. 2, items LD1 and LD301) electrically connected to one of the data chips, and the data chips are configured to generated data signals (column 3, lines 34-38);  a scan driving circuit (fig. 2, item 22, column 3, lines 28-30) electrically connected to the scan lines and configured to generate scan signals. 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display panel of Wen, such that the data driving circuit comprises at least two data chips, at least two data signal output lines electrically connected to one of the data chips; and the data chips are configured to generate data signals and the display panel to comprise a scan driving circuit electrically connected to the scan lines and configured to generate scan signals, as taught by Ha so as to simplify a circuit configuration and a wiring structure (column 2, lines 13-14).
Wen and Ha combined do not teach the de-multiplex circuit comprises at least two de-multiplex control signal output lines, wherein de-multiplex control signal output lines of the de-multiplex circuit are disposed on at least one side of an entire structure consisted of the at least two data signal output lines of the data driving circuit, the at least two de-multiplex control signals outputted by the de-multiplex control signal output lines comprise a first de-multiplex control signal and a second de-multiplex control signal; and the control lines are electrically connected to the de-multiplex control signal output lines.
(fig. 2, item 100; ¶40), comprising: a pixel array (fig. 2, item 110; ¶42); at least two data lines (fig. 2, item 114; ¶42): at least two scan lines (fig. 2, item 112 ¶42); a de-multiplex circuit (fig. 2, item 150), the de-multiplex circuit comprises at least two de-multiplex control signal output lines (fig. 2, items 141, 142, 143, 144 connected to items 149, 148, 147, and 146 respectively = de-multiplex control signal output lines); a data driving circuit (fig. 2, item 200; ¶40) electrically connected to the data lines through the de-multiplex circuit and comprising at least two data signal output lines (fig. 2, item S1, and S2; ¶47); a scan driving circuit (fig. 2, item 130; ¶43) electrically connected to the scan lines and configured to generate scan signals; wherein de-multiplex control signal output lines (fig. 2, items 141, 142, 143, 144 connected to items 149, 148, 147, and 146 respectively = de-multiplex control signal output lines; ¶44; ¶47, “the selection signal SEL[1], SEL[2], SEL[3], and SEL[4] are output to the selection control signal input terminal 146, 147, 148, and 149, respectively, from the data line driving circuit 200”) of the de-multiplex circuit are disposed on at least one side of an entire structure consisted of the at least two data signal output lines of the data driving circuit (fig. 2), the at least two de-multiplex control signals (fig. 2, item SEL[1] and SEL[2]) outputted by the de-multiplex control signal output lines (fig. 2, items 146 and 147 corresponding to 144 and 146 respectively) comprise a first de-multiplex control signal and a second de-multiplex control signal; at least two de-multiplex control signals outputted by the de-multiplex control signal output lines comprise a first de-multiplex control signal (fig. 2, item SEL[1]) and a second de-multiplex control signal (fig. 2, item SEL[2]); the de-multiplex circuit comprises at least two control lines (fig. 2 or 4, two vertical lines connected to the demultiplixer 151 and items 141 and 142 corresponding to 149 and 148), at least two de-multiplex control switches (fig. 4, item 152 – left two), the control lines are electrically connected to the de-multiplex control switches (fig. 4, via item 155), and the control lines are electrically connected to the de-multiplex control signal output lines (fig. 4); and one of the data signal output lines (fig. 4, item Sj) is (fig. 4).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display panel of Wen and Ha, the de-multiplex circuit comprises at least two de-multiplex control signal output lines,wherein de-multiplex control signal output lines of the de-multiplex circuit are disposed on at least one side of an entire structure consisted of the at least two data signal output lines of the data driving circuit; the at least two de-multiplex control signals outputted by the de-multiplex control signal output lines comprise a first de-multiplex control signal and a second de-multiplex control signal and the control lines are electrically connected to the de-multiplex control signal output lines, as taught by Ito so as to make the speed of writing of the data voltages faster (¶27). 
With respect to Claim 2, claim 1 is incorporated, Wen teaches wherein the data driving circuit generates the first de-multiplex control signal and the second de-multiplex control signal in sequence (fig. 11; ¶52; the control signals are generated sequentially as shown in figure 11) and in combination with Ha is done via a data chip. 
The combination of Wen and Ha teaches control lines are electrically connected to the data chips via de-multiplex control switches. Wen and Ha combined do not mention the de-multiplex control signal output lines are electrically connected to the data chips.
Ito teaches de-multiplex control signal output lines (fig. 2, items 141, 142, 143, and 144 corresponding to 149, 148, 147, and 146) are electrically connected to the data driving circuit (fig. 2, item 200).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention modify the display panel of Wen and Ito such that the de-multiplex control signal (¶27). 
With respect to Claim 3, claim 1 is incorporated, Wen teaches wherein the data driving circuit generates the first de-multiplex control signal and the second de-multiplex control signal however does not mention whether in sequence or the same time.
When the gate signal (fig. 11, item Gk) of Wen is high, a path from the data signal output lines (fig. 7, item S1) is allowed to flow thru to the data lines (fig. 7, item D1, D2, D3, etc) regardless if the first de-multiplex control signal and the second de-multiplex control signal are generated in sequence or at the same time. 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display panel of Wen, Ha, and Ito, wherein the data chips generate the first de-multiplex control signal and the second de-multiplex control signal at the same time, as a matter of design choice/alternative.
The combination of Wen and Ha teaches control lines are electrically connected to the data chips via de-multiplex control switches. Wen and Ha combined do not mention the de-multiplex control signal output lines are electrically connected to the data chips.
Ito teaches de-multiplex control signal output lines (fig. 2, items 141, 142, 143, and 144 corresponding to 149, 148, 147, and 146) are electrically connected to the data driving circuit (fig. 2, item 200).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention modify the display panel of Wen and Ito such that the de-multiplex control signal output lines are electrically connected to the data driving circuit of Ito are instead connected to the data chips of Wen and Ha, so as to make the speed of writing of the data voltages faster (¶27). 
Claim 5, claim 1 is incorporated, Wen teaches wherein the control lines are electrically connected to first electrodes of the de-multiplex control switches (fig. 7, LCK1, LCK2, and LCK3 are connected to the control terminals of transistors connected to S1 which are the first electrodes); the data signal output lines (fig. 7, items S1 and Sn) are electrically connected to second electrodes of the de-multiplex control switches (fig. 7, the source of the transistors); and the data lines (fig. 7, items D1, D2, D3, …) are electrically connected to third electrodes (fig. 7, drains of the transistors) of the de-multiplex control switches.
With respect to Claim 6, Wen teaches a display panel (fig. 7; ¶46), comprising: a pixel array (¶47); at least two data lines (fig. 7, items D1, D3, …): at least two scan lines (¶47); a de-multiplex circuit (fig. 7, de-multiplex circuit comprises items within the dotted box closest to labels S1 and S2; ¶50); a data driving circuit (fig. 7, solid line box below the de-multiplex circuit; ¶48) electrically connected to the data lines through the de-multiplex circuit; wherein the de-multiplex circuit is disposed on at least one side of an entire structure consisted of at least two data signal output lines of the data driving circuit (fig. 7), at least two de-multiplex control signals comprise a first de-multiplex control signal and a second de-multiplex control signal (figs. 7 & 8, LCK1 and LCK3; ¶64), and a falling edge of the scan signals is earlier than a falling edge of the second de-multiplex control signal (fig. 11; ¶69).
Wen does not explicitly mention a scan driving circuit electrically connected to the scan lines and configured to generate scan signals.
Ha teaches a display panel (fig. 2), comprising: a pixel array (column 3, lines 11-15); at least two data lines (fig. 2, item DL1 and DL2): at least two scan lines (fig. 2, item GM1 and GM2); a de-multiplex circuit (fig. 2, items MUX1, MUX2, …, MUX600); a data driving circuit (fig. 2, items 24a and 24b) electrically connected to the data lines through the de-multiplex circuit and comprising at least two data chips (fig. 2, item 24a: D-IC and item 24b: D-IC; column 1, lines 20-21) and at least two data signal output lines (fig. 2, items LD1 and LD301) electrically connected to one of the data chips; a scan driving circuit (fig. 2, item 22, column 3, lines 28-30) electrically connected to the scan lines and configured to generate scan signals. 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display panel of Wen, such that the display panel comprises a scan driving circuit electrically connected to the scan lines and configured to generate scan signals, as taught by Ha as is crucial for functionality and common in the art.
Wen and Ha combined do not teach the de-multiplex circuit comprises at least two de-multiplex control signal output lines, wherein de-multiplex control signal output lines of the de-multiplex circuit are disposed on at least one side of an entire structure consisted of the at least two data signal output lines of the data driving circuit, the at least two de-multiplex control signals outputted by the de-multiplex control signal output lines comprise a first de-multiplex control signal and a second de-multiplex control signal.
Ito teaches a display panel (fig. 2, item 100; ¶40), comprising: a pixel array (fig. 2, item 110; ¶42); at least two data lines (fig. 2, item 114; ¶42): at least two scan lines (fig. 2, item 112 ¶42); a de-multiplex circuit (fig. 2, item 150), the de-multiplex circuit comprises at least two de-multiplex control signal output lines (fig. 2, items 141, 142, 143, 144 connected to items 149, 148, 147, and 146 respectively = de-multiplex control signal output lines); a data driving circuit (fig. 2, item 200; ¶40) electrically connected to the data lines through the de-multiplex circuit and comprising at least two data signal output lines (fig. 2, item S1, and S2; ¶47); a scan driving circuit (fig. 2, item 130; ¶43) electrically connected to the scan lines and configured to generate scan signals; wherein de-multiplex control signal output lines (fig. 2, items 141, 142, 143, 144 connected to items 149, 148, 147, and 146 respectively = de-multiplex control signal output lines; ¶44; ¶47, “the selection signal SEL[1], SEL[2], SEL[3], and SEL[4] are output to the selection control signal input terminal 146, 147, 148, and 149, respectively, from the data line driving circuit 200”) of the de-multiplex circuit are disposed on at least one side of an entire (fig. 2), the at least two de-multiplex control signals (fig. 2, item SEL[1] and SEL[2]) outputted by the de-multiplex control signal output lines (fig. 2, items 146 and 147 corresponding to 144 and 146 respectively) comprise a first de-multiplex control signal and a second de-multiplex control signal; at least two de-multiplex control signals outputted by the de-multiplex control signal output lines comprise a first de-multiplex control signal (fig. 2, item SEL[1]) and a second de-multiplex control signal (fig. 2, item SEL[2]); the de-multiplex circuit comprises at least two control lines (fig. 2 or 4, two vertical lines connected to the demultiplixer 151 and items 141 and 142 corresponding to 149 and 148), at least two de-multiplex control switches (fig. 4, item 152 – left two), the control lines are electrically connected to the de-multiplex control switches (fig. 4, via item 155), and the control lines are electrically connected to the de-multiplex control signal output lines (fig. 4); and one of the data signal output lines (fig. 4, item Sj) is electrically connected to the at least two data lines through the at least two de-multiplex control switches (fig. 4).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display panel of Wen and Ha, such that the de-multiplex circuit comprises at least two de-multiplex control signal output lines, wherein de-multiplex control signal output lines of the de-multiplex circuit are disposed on at least one side of an entire structure consisted of the at least two data signal output lines of the data driving circuit, the at least two de-multiplex control signals outputted by the de-multiplex control signal output lines comprise a first de-multiplex control signal and a second de-multiplex control signal, as taught by Ito so as to make the speed of writing of the data voltages faster (¶27). 
With respect to Claim 7, claim 6 is incorporated, Wen teaches wherein a rising edge of the first de-multiplex control signal, a falling edge of the first de-multiplex control signal, and a rising edge of the second de-multiplex control signal correspondingly fall in a pulse period of the scan signals (fig. 11).
With respect to Claim 8, claim 6 is incorporated, Wen teaches wherein the de-multiplex circuit comprises at least two control lines (fig. 7, item LCK1 and LCK3), and at least two de-multiplex control switches (fig. 7, items M1 (transistor connected to LCK1) and M3 (transistor connected to LCK3)), the control lines are electrically connected to the de-multiplex control switches (fig. 7, LCK1 is connected to M1 and LCK3 is connected to M3); and the data driving circuit comprises at least two data signal output lines (fig. 7, items S1, … Sn), one of the data signal output lines (fig. 7, item S1) is electrically connected to the at least two data lines (fig. 7, item D1 and D3) through the at least two de-multiplex control switches (fig. 7, item M1 and M3).
Wen does not teach the de-multiplex circuit comprises at least two de-multiplex control signal output lines, and the control lines are electrically connected to the de-multiplex control signal output lines.
Ito teaches a display panel (fig. 2, item 100; ¶40), comprising: a pixel array (fig. 2, item 110; ¶42); at least two data lines (fig. 2, item 114; ¶42): at least two scan lines (fig. 2, item 112 ¶42); a de-multiplex circuit (fig. 2, item 150), the de-multiplex circuit comprises at least two de-multiplex control signal output lines (fig. 2, items 141, 142, 143, 144 connected to items 149, 148, 147, and 146 respectively = de-multiplex control signal output lines); a data driving circuit (fig. 2, item 200; ¶40) electrically connected to the data lines through the de-multiplex circuit and comprising at least two data signal output lines (fig. 2, item S1, and S2; ¶47); a scan driving circuit (fig. 2, item 130; ¶43) electrically connected to the scan lines and configured to generate scan signals; wherein de-multiplex control signal output lines (fig. 2, items 141, 142, 143, 144 connected to items 149, 148, 147, and 146 respectively = de-multiplex control signal output lines; ¶44; ¶47, “the selection signal SEL[1], SEL[2], SEL[3], and SEL[4] are output to the selection control signal input terminal 146, 147, 148, and 149, respectively, from the data line driving circuit 200”) of the de-multiplex circuit are disposed on at least one side of an entire structure consisted of the at least two data signal output lines of the data driving circuit (fig. 2), the at least two de-multiplex control signals (fig. 2, item SEL[1] and SEL[2]) outputted by the de-multiplex control signal output lines (fig. 2, items 146 and 147 corresponding to 144 and 146 respectively) comprise a first de-multiplex control signal and a second de-multiplex control signal; at least two de-multiplex control signals outputted by the de-multiplex control signal output lines comprise a first de-multiplex control signal (fig. 2, item SEL[1]) and a second de-multiplex control signal (fig. 2, item SEL[2]); the de-multiplex circuit comprises at least two control lines (fig. 2 or 4, two vertical lines connected to the demultiplixer 151 and items 141 and 142 corresponding to 149 and 148), at least two de-multiplex control switches (fig. 4, item 152 – left two), the control lines are electrically connected to the de-multiplex control switches (fig. 4, via item 155), and the control lines are electrically connected to the de-multiplex control signal output lines (fig. 4); and one of the data signal output lines (fig. 4, item Sj) is electrically connected to the at least two data lines through the at least two de-multiplex control switches (fig. 4).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display panel of Wen, Ha, and Ito, such that the de-multiplex circuit comprises at least two de-multiplex control signal output lines, and the control lines are electrically connected to the de-multiplex control signal output lines, as taught by Ito so as to make the speed of writing of the data voltages faster (¶27). 
Wen and Ito combined do not teach the data driving circuit comprises at least two data chips and at least two data signal output lines electrically connected to one of the data chips, and the data chips are configured to generate data signals.
Ha teaches a display panel (fig. 2), comprising: a pixel array (column 3, lines 11-15); at least two data lines (fig. 2, item DL1 and DL2): at least two scan lines (fig. 2, item GM1 and GM2); a de-multiplex (fig. 2, items MUX1, MUX2, …, MUX600); a data driving circuit (fig. 2, items 24a and 24b) electrically connected to the data lines through the de-multiplex circuit and comprising at least two data chips (fig. 2, item 24a: D-IC and item 24b: D-IC; column 1, lines 20-21) and at least two data signal output lines (fig. 2, items LD1 and LD301) electrically connected to one of the data chips, and the data chips are configured to generated data signals (column 3, lines 34-38);  a scan driving circuit (fig. 2, item 22, column 3, lines 28-30) electrically connected to the scan lines and configured to generate scan signals. 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display panel of Wen, such that the data driving circuit comprises at least two data chips, at least two data signal output lines electrically connected to one of the data chips; and the data chips are configured to generate data signals, as taught by Ha so as to simplify a circuit configuration and a wiring structure (column 2, lines 13-14).
With respect to Claim 9, claim 8 is incorporated, Wen teaches wherein the data driving circuit generates the first de-multiplex control signal and the second de-multiplex control signal in sequence (fig. 11; ¶52; the control signals are generated sequentially as shown in figure 11) and in combination with Ha is done via a data chip. 
The combination of Wen and Ha teaches control lines are electrically connected to the data chips via de-multiplex control switches. Wen and Ha combined do not mention the de-multiplex control signal output lines are electrically connected to the data chips.
Ito teaches de-multiplex control signal output lines (fig. 2, items 141, 142, 143, and 144 corresponding to 149, 148, 147, and 146) are electrically connected to the data driving circuit (fig. 2, item 200).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention modify the display panel of Wen and Ito such that the de-multiplex control signal (¶27). 
With respect to Claim 10, claim 8 is incorporated, Wen teaches wherein the data driving circuit generates the first de-multiplex control signal and the second de-multiplex control signal however does not mention whether in sequence or the same time.
When the gate signal (fig. 11, item Gk) of Wen is high, a path from the data signal output lines (fig. 7, item S1) is allowed to flow thru to the data lines (fig. 7, item D1, D2, D3, etc) regardless if the first de-multiplex control signal and the second de-multiplex control signal are generated in sequence or at the same time. 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display panel of Wen, Ha, and Ito, wherein the data chips generate the first de-multiplex control signal and the second de-multiplex control signal at the same time, as a matter of design choice/alternative.
The combination of Wen and Ha teaches control lines are electrically connected to the data chips via de-multiplex control switches. Wen and Ha combined do not mention the de-multiplex control signal output lines are electrically connected to the data chips.
Ito teaches de-multiplex control signal output lines (fig. 2, items 141, 142, 143, and 144 corresponding to 149, 148, 147, and 146) are electrically connected to the data driving circuit (fig. 2, item 200).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention modify the display panel of Wen and Ito such that the de-multiplex control signal output lines are electrically connected to the data driving circuit of Ito are instead connected to the data chips of Wen and Ha, so as to make the speed of writing of the data voltages faster (¶27). 
Claim 15, claim 8 is incorporated, Wen teaches wherein an entire structure consisted of the data driving circuit (fig. 7, item defined by solid line box below items S1, …, Sn) at least two data chips and the data signal output lines (fig. 7, item S1, …, Sn) electrically connected to the data driving circuit data chips is disposed in array on one side of the pixel array (fig. 7).
Wen does not mention the data driving circuit comprises at least two data chips.
Ha teaches a display panel (fig. 2), comprising: a pixel array (column 3, lines 11-15); at least two data lines (fig. 2, item DL1 and DL2): at least two scan lines (fig. 2, item GM1 and GM2); a de-multiplex circuit (fig. 2, items MUX1, MUX2, …, MUX600); a data driving circuit (fig. 2, items 24a and 24b) electrically connected to the data lines through the de-multiplex circuit and comprising at least two data chips (fig. 2, item 24a: D-IC and item 24b: D-IC; column 1, lines 20-21) and at least two data signal output lines (fig. 2, items LD1 and LD301) electrically connected to one of the data chips, and the data chips are configured to generated data signals (column 3, lines 34-38);  a scan driving circuit (fig. 2, item 22, column 3, lines 28-30) electrically connected to the scan lines and configured to generate scan signals. 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display panel of Wen, Ha, and Ito, such that the data driving circuit comprises at least two data chips, as taught by Ha resulting in wherein an entire structure consisted of the at least two data chips and the data signal output lines electrically connected to the data chips is disposed in array on one side of the pixel array, so as to simplify a circuit configuration and a wiring structure (column 2, lines 13-14).
With respect to Claim 16, claim 8 is incorporated, Wen teaches wherein the control lines are electrically connected to first electrodes of the de-multiplex control switches (fig. 7, LCK1, LCK2, and LCK3 are connected to the control terminals of transistors connected to S1 which are the first electrodes); the data signal output lines (fig. 7, items S1 and Sn) are electrically connected to second electrodes of the de-multiplex control switches (fig. 7, the source of the transistors); and the data lines (fig. 7, items D1, D2, D3, …) are electrically connected to third electrodes (fig. 7, drains of the transistors) of the de-multiplex control switches.
With respect to Claim 17, claim 6 is incorporated, Wen teaches wherein the pixel array at least comprises a first pixel array (fig. 7, the display panel – solid line box at the top is comprised of columns and rows of pixels in which a row of pixels (p1, p2, p3 etc) is depicted in fig. 4, similarly pixels extending vertically would be another pixel array; pixels extending vertically from item D1 constitute a first pixel array) and a second pixel array (figs. 4 & 7, pixels extending vertically from item D3 constitute a second pixel array); the at least two data lines comprise a first data line (figs. 4 or 7, item D1) and a second data line (figs. 4 or 7, item D3), the first data line (fig. 4, item D1) is electrically connected to a pixel unit (fig. 4, item p1) of the first pixel array, and the second data line (fig. 4, item D3) is electrically connected to a pixel unit (fig. 4, item p2) of the second pixel array; the at least two data signal output lines comprise a first data signal output line (fig. 7, point of S1 that is common to transistors M1, M2, and M3 to the connection point of the transistor M1 which is connected to LCK1) and a second data signal output line (fig. 7, point of S1 that is common to transistors M1, M2, and M3 to the connection point of the transistor M3 which is connected to LCK3); and at least two de-multiplex control switches (fig. 7, transistors M1, M2, M3 which are connected to LCK1, LCK2, and LCK3) comprise a first de-multiplex control switch (fig. 7, transistor M1 connected to LCK1) and a second de-multiplex control switch (fig. 7, transistor M3 connected to LCK3), a second electrode of the first de-multiplex control switch is electrically connected to the first data signal output line (fig. 7), a third electrode of the first de-multiplex control switch is electrically connected to the first data line (fig. 7), a second electrode of the second de-multiplex control switch is electrically connected to the second data signal output line (fig. 7), and a third electrode of the first de-multiplex control switch is electrically connected to the second data line (fig. 7).
Claim 18, claim 17 is incorporated, Wen teaches wherein the scan signals are utilized to control turning-on of a first thin film transistor switch in a first pixel unit electrically connected to the scan lines during a process of turning on the first de-multiplex control switch so that a first data signal outputted by the first data signal output line is inputted to the first pixel unit through the first data line and the first thin-film transistor switch (¶47; ¶49).
With respect to Claim 19, claim 17 is incorporated, Wen teaches wherein the scan signals are utilized to control turning-on of a second thin film transistor switch in a second pixel unit electrically connected to the scan lines during a process of turning on the second de-multiplex control switch so that a second data signal outputted by the first data signal output line is inputted to the second pixel unit through the second data line and the second thin-film transistor switch (¶47; ¶49; ¶66); and the scan signals are further utilized to control turning-off of the second thin film transistor switch during the process of turning on the second de-multiplex control switch (¶66) so that electric charges generated from a lateral capacitance formed by the de-multiplex control signal output lines and the second data signal output line are prevented from being inputted to the second pixel unit (¶54, parasitic capacitances ~ lateral capacitances).

Claims 4 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wen, Ha, and Ito as applied to claims 1 and 8 above, and further in view of Kim et al. (Pub. No.: US 2006/0107146 A1) hereinafter referred to as Kim.
With respect to Claim 4, claim 1 is incorporated, Wen, Ha, and Ito combined do not teach further comprising: a de-multiplex control signal chip configured to generate the de-multiplex control signals, and the de-multiplex control signal chip is electrically connected to the at least two de-multiplex control signal output lines.
(fig. 2; ¶41), comprising: a pixel array (fig. 2, item 130; ¶42); at least two data lines (fig. 2, item DL1, DL2, …, DLm); at least two scan lines (fig. 2, item S1, S2, …, Sn); a de-multiplex circuit (fig. 2, item 160; ¶46); a data driving circuit (fig. 2, item 120; ¶44) electrically connected to the data lines through the de-multiplex circuit; a scan driving circuit (fig. 2, item 110; ¶43) electrically connected to the scan lines and configured to generate scan signals; further comprising: a de-multiplex control signal chip (fig. 2, item 170) configured to generate the de-multiplex control signals (¶48), and the de-multiplex control signal chip is electrically connected to the at least two de-multiplex control signal output lines (¶51-53).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display panel of Wen, Ha, and Ito, to further comprise a de-multiplex control signal chip configured to generate the de-multiplex control signals, and the de-multiplex control signal chip is electrically connected to the at least two de-multiplex control signal output lines, as taught by Kim so as to simplify a circuit configuration and a wiring structure (¶3) and provide an alternative to what generates the de-multiplex control signals. 
With respect to Claim 11, claim 8 is incorporated, Wen, Ha, and Ito combined do not teach further comprising: a de-multiplex control signal chip configured to generate the de-multiplex control signals, and the de-multiplex control signal chip is electrically connected to the at least two de-multiplex control signal output lines.
Kim teaches a display panel (fig. 2; ¶41), comprising: a pixel array (fig. 2, item 130; ¶42); at least two data lines (fig. 2, item DL1, DL2, …, DLm); at least two scan lines (fig. 2, item S1, S2, …, Sn); a de-multiplex circuit (fig. 2, item 160; ¶46); a data driving circuit (fig. 2, item 120; ¶44) electrically connected to the data lines through the de-multiplex circuit; a scan driving circuit (fig. 2, item 110; ¶43) electrically connected to the scan lines and configured to generate scan signals; further comprising: a de-multiplex control signal chip (fig. 2, item 170) configured to generate the de-multiplex control signals (¶48), and (¶51-53).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display panel of Wen, Ha, and Ito, to further comprise a de-multiplex control signal chip configured to generate the de-multiplex control signals, and the de-multiplex control signal chip is electrically connected to the at least two de-multiplex control signal output lines, as taught by Kim so as to simplify a circuit configuration and a wiring structure (¶3) and provide an alternative to what generates the de-multiplex control signals. 
With respect to Claim 12, claim 8 is incorporated, Wen, Ha, and Ito combined do not teach wherein two groups of the de-multiplex control signal output lines are electrically connected to a de-multiplex control signal chip and the at least two control lines, and the two groups of the de-multiplex control signal output lines are laterally disposed on two sides of an entire structure consisted of the at least two data signal output lines.
Kim teaches a display panel (fig. 2; ¶41), comprising: a pixel array (fig. 2, item 130; ¶42); at least two data lines (fig. 2, item DL1, DL2, …, DLm); at least two scan lines (fig. 2, item S1, S2, …, Sn); a de-multiplex circuit (fig. 2, item 160; ¶46); a data driving circuit (fig. 2, item 120; ¶44) electrically connected to the data lines through the de-multiplex circuit; a scan driving circuit (fig. 2, item 110; ¶43) electrically connected to the scan lines and configured to generate scan signals; wherein two groups of the de-multiplex control signal output lines are electrically connected to a de-multiplex control signal chip (fig. 2, item 170) and the at least two control lines (fig. 3, item CS1, CS2, and CS3; ¶48; ¶51-53), and the two groups of the de-multiplex control signal output lines are laterally disposed on two sides of an entire structure consisted of the at least two data signal output lines (¶48, since the demultiplexer controller 170 supplies i control signals to the left of item 162 so that the data signal is supplied from one first data line D to i second data lines DL, then the i control signals for adjacent demultiplexers would follow a similar routing resulting in two groups of the de-multiplex control signal output lines are laterally disposed on two sides of an entire structure consisted of the at least two data signal output lines).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display panel of Wen, Ha, and Ito, wherein two groups of the de-multiplex control signal output lines are electrically connected to a de-multiplex control signal chip and the at least two control lines, and the two groups of the de-multiplex control signal output lines are laterally disposed on two sides of an entire structure consisted of the at least two data signal output lines, as taught by Kim so as to simplify a circuit configuration and a wiring structure (¶3) and provide an alternative to what generates the de-multiplex control signals. 
With respect to Claim 13, claim 11 is incorporated, Wen teaches wherein the data driving circuit generates the first de-multiplex control signal and the second de-multiplex control signal in sequence (fig. 11; ¶52; the control signals are generated sequentially as shown in figure 11) and in combination with Ha is done via a data chip. 
Wen, Ha, and Ito combined do not teach wherein the de-multiplex control circuit generates a first de-multiplex control signal and a second de-multiplex control signal.
Kim teaches a display panel (fig. 2; ¶41), comprising: a pixel array (fig. 2, item 130; ¶42); at least two data lines (fig. 2, item DL1, DL2, …, DLm); at least two scan lines (fig. 2, item S1, S2, …, Sn); a de-multiplex circuit (fig. 2, item 160; ¶46); a data driving circuit (fig. 2, item 120; ¶44) electrically connected to the data lines through the de-multiplex circuit; a scan driving circuit (fig. 2, item 110; ¶43) electrically connected to the scan lines and configured to generate scan signals; further comprising: a de-multiplex control signal chip (fig. 2, item 170) configured to generate the de-multiplex control signals (¶48), and the de-multiplex control signal chip is electrically connected to the at least two de-multiplex control signal output lines (¶51-53); wherein the de-multiplex control signal chip generates a first de-multiplex (fig. 6, the control signals CS1, CS2, and CS3 are generated sequentially as shown in the figure).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display panel of Wen, Ha, and Ito, wherein the de-multiplex control signal chip generates a first de-multiplex control signal and a second de-multiplex control signal in sequence, as taught by Kim so as to simplify a circuit configuration and a wiring structure (¶3) and provide an alternative to what generates the de-multiplex control signals. 
With respect to Claim 14, claim 11 is incorporated, Wen teaches wherein the data driving circuit generates the first de-multiplex control signal and the second de-multiplex control signal however does not mention whether in sequence or the same time.
When the gate signal (fig. 11, item Gk) of Wen is high, a path from the data signal output lines (fig. 7, item S1) is allowed to flow thru to the data lines (fig. 7, item D1, D2, D3, etc) regardless if the first de-multiplex control signal and the second de-multiplex control signal are generated in sequence or at the same time. 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display panel of Wen, Ha, and Ito, wherein the data chips generate the first de-multiplex control signal and the second de-multiplex control signal at the same time, as a matter of design choice/alternative.
Wen, Ha, and Ito combined do not teach wherein the de-multiplex control circuit generates a first de-multiplex control signal and a second de-multiplex control signal.
Kim teaches a display panel (fig. 2; ¶41), comprising: a pixel array (fig. 2, item 130; ¶42); at least two data lines (fig. 2, item DL1, DL2, …, DLm); at least two scan lines (fig. 2, item S1, S2, …, Sn); a de-multiplex circuit (fig. 2, item 160; ¶46); a data driving circuit (fig. 2, item 120; ¶44) electrically connected to the data lines through the de-multiplex circuit; a scan driving circuit (fig. 2, item 110; ¶43) electrically (fig. 2, item 170) configured to generate the de-multiplex control signals (¶48), and the de-multiplex control signal chip is electrically connected to the at least two de-multiplex control signal output lines (¶51-53); wherein the de-multiplex control signal chip generates a first de-multiplex control signal and a second de-multiplex control signal in sequence (fig. 6, the control signals CS1, CS2, and CS3 are generated sequentially as shown in the figure). When the gate signal (fig. 6, item Sn-1) of Kim is low, a path from the data signal output lines (fig. 2, item D1) is allowed to flow thru to the data lines (fig. 2, item DL1, DL2, DL3, etc) regardless if the first de-multiplex control signal and the second de-multiplex control signal are generated in sequence or at the same time. 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display panel of Wen, Ha, and Ito, wherein the de-multiplex control signal chip generates a first de-multiplex control signal and a second de-multiplex control signal at the same time, as taught by Kim so as to simplify a circuit configuration and a wiring structure (¶3) and provide an alternative to what generates the de-multiplex control signals and as a matter of design choice/alternative. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wen, Ha, and Ito as applied to claim 6 above, and further in view of Hong et al. (Pub. No.: US 2020/0184871 A1) hereinafter referred to as Hong.
With respect to Claim 20, claim 6 is incorporated, Wen, Ha, and Ito combined do not mention wherein the scan signals are generated according to a clock signal inputted to the scan driving circuit. 
Hong teaches a display panel (fig. 2, item PNL; ¶98-99; ¶102), comprising: a pixel array (¶64 ¶99); at least two data lines (fig. 1, items DL; ¶64; ¶99); at least two scan lines (fig. 1, items GL; ¶64; ¶99; ¶111, GDC from fig. 1 is implemented as GDC); a de-multiplex circuit (fig. 3 item DEMUX area; fig. 3 corresponds to item 200 of fig. 2); a data driving circuit (fig. 2, items 200) electrically connected to the data lines through the de-multiplex circuit (fig. 3); a scan driving circuit (fig. 2, item GDC; ¶111-112) electrically connected to the scan lines and configured to generate scan signals; wherein the scan signals are generated according to a clock signal inputted to the scan driving circuit (¶113).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display panel of Wen, Ha, and Ito, wherein the scan signals are generated according to a clock signal inputted to the scan driving circuit, as taught by Hong as is common in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/DONNA V Bocar/               Examiner, Art Unit 2621                                                                                                                                                                                         

/AMR A AWAD/               Supervisory Patent Examiner, Art Unit 2621